Title: To Benjamin Franklin from John and Martha Read: Deed, 15 November 1751
From: Read, John, Jr.,Read, Martha
To: Franklin, Benjamin


November 15, 1751
   Abstract: Sarah Read, by indenture of April 10, 1734, granted to her son John Read a messuage and lot on the south side of High Street, Philadelphia, 16½ ft. broad by 306 ft. long, bounded north by High Street, east by a messuage and lot then or lately belonging to the said Sarah Read, south by the ends of Chestnut Street lots, and west by a lot formerly granted to Samuel Carpenter and others in right of George Fox. John Read, by indenture of [date left blank], granted to Sarah Read a lifetime lease of the premises. Now, John Read, of the town of York, Pa., formerly of Philadelphia, carpenter, and Martha his wife, in consideration of £390, lawful money of Pennsylvania, hereby grant and sell this messuage and lot to Benjamin Franklin, his heirs and assigns, under the proportionable part of the quitrent due to the chief lord or lords of the fee. John Read warrants a clear title excepting only the above lease to Sarah Read, and upon its expiration Franklin may have full use and possession of the premises. Signed by John Read and (by her mark) Martha Read, his sealing and delivery witnessed by Mary Tonge and Paul Isaac Voto, and hers by Wm. Freeman and John Croker. Acknowledged by John Read, Nov. 20, 1751, before Benjamin Shoemaker. Recorded in the Philadelphia Office for Recording Deeds, Feb. 22, 1757, Book H, vol. 7, p. 440 &c. by C. Brockden, Recorder. On the back is John and Martha Read’s receipt for £390 in full.
